Title: From Alexander Hamilton to Nathaniel Appleton, 1 December 1791
From: Hamilton, Alexander
To: Appleton, Nathaniel



Treasury DepartmentDecember 1. 1791.
Sir

I have directed the Treasurer to transmit you draughts for fifty five thousand dollars towards payment of the quarter’s interest ending the 31st. of December. These draughts are with blanks for the direction as heretofore, and may be filled with the name either of the Collector of Boston or of the Cashier of the Bank of North America, New York or Massachusetts. One half of these bills may at once be disposed of, if a demand occurs, upon either of the Banks of North America or New York. For the residue it is presumed you will find sufficient sums in the Bank of Massachusetts and in the hands of the Collector of Boston. There appeared to be on the 13th. of November a balance of twenty two thousand two hundred and fifteen dollars in the hands of the latter. You will however do well to consult with him, in order to ascertain what sum you may rely upon in time.
You will without delay inform me how far there is a probability that the sum transmitted, together with the former draughts remaining in your hands, will be adequate to the object, and you will report to me weekly the amount of the sales you shall make.
I am, Sir,   Your obedt. servant
A Hamilton

PS   You will of course understand that you are to make use of the drafts which have remained in your hands, equally with those now announced, as far as may be necessary.
Nathl. Appleton Esq.Commissioner of LoansMassachusetts.
